UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-21237 Unified Series Trust (Exact name of registrant as specified in charter) Huntington Asset Services, Inc.2960 N. Meridian Street, Suite 300Indianapolis, IN 46208 (Address of principal executive offices)(Zip code) Robert W. Silva Huntington Asset Services, Inc. 2960 N. Meridian Street, Suite 300 Indianapolis, IN 46208 (Name and address of agent for service) Registrant's telephone number, including area code:317-917-7000 Date of fiscal year end:3/31 Date of reporting period:6/30/12 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments. DEAN FUNDS DEAN SMALL CAP VALUE FUND SCHEDULE OF INVESTMENTS June 30, 2012 (Unaudited) Fair Shares COMMON STOCKS - 98.01% Value Accident & Health Insurance - 1.69% StanCorp Financial Group, Inc. $ Agriculture Production - Livestock & Animal Specialties - 2.04% Cal-Maine Foods, Inc. Aircraft & Parts - 1.70% Triumph Group, Inc. Arrangement Of Transportation Of Freight Cargo - 0.45% Brink's Co. / The Bituminous Coal & Lignite Surface Mining - 2.17% Cloud Peak Energy, Inc. * Communication Services - 1.18% GeoEye, Inc. * Computer & Office Equipment - 0.93% Lexmark International, Inc. - Class A Computer Communication Equipment - 0.91% QLogic Corp. * Crude Petroleum & Natural Gas - 4.07% Berry Petroleum - Class A Bill Barrett Corp. * Contango Oil & Gas Co. * EXCO Resources, Inc. Ultra Petroleum Corp. * Drilling Oil & Gas Wells - 1.51% Parker Drilling Co. * Electric Houseware & Fans - 2.01% Helen of Troy Ltd. * Electric Work - 0.96% EMCOR Group, Inc. Electronic Components & Accessories - 1.53% Vishay Intertechnology, Inc. * Fabricated Structural Metal Products - 1.01% Harsco Corp. Fats & Oils - 0.49% Darling International, Inc. * Fire, Marine & Casualty Insurance -2.63% AmTrust Financial Services, Inc. Enstar Group Ltd. * General Industrial Machinery & Equipment - 0.48% Gardner Denver, Inc. Greeting Cards - 1.41% American Greetings Corp. - Class A Guided Missiles & Space Vehicles & Parts -2.11% Alliant Techsystems, Inc. Heavy Construction Other Than Building Construction - Contractors - 0.95% Foster Wheeler AG * Household Furniture - 0.51% Tempur-Pedic International, Inc. * See accompanying notes that are an integral part of these financial statements. DEAN FUNDS DEAN SMALL CAP VALUE FUND SCHEDULE OF INVESTMENTS - continued June 30, 2012 (Unaudited) Fair Shares COMMON STOCKS - 98.01% - continued Value Industrial Instruments For Measurement, Display & Control - 2.26% Mesa Laboratories, Inc. $ Investment Advice - 1.24% Diamond Hill Investment Group * Life Insurance - 3.55% American Equity Investment Life Holding Co. Primerica, Inc. Machine Tools, Metal Cutting Types - 1.00% Kennametal, Inc. Miscellaneous Electrical Machinery, Equipment & Supplies - 1.41% Spectrum Brand Holdings, Inc. * Miscellaneous - Fabricated Metal Products - 1.23% Crane Co. Miscellaneous - Industrial & Commercial Machinery & Equipment - 1.18% Curtiss-Wright Corp. MiscellaneousPrimary Metals Products - 1.27% Dynamic Materials Corp. Motor Vehicles & Passenger Car Bodies - 1.48% Navistar International Corp. * Oshkosh Corp. * Motor Vehicles Parts & Accessories - 3.14% Dana Holding Corp. Tenneco, Inc. * National Commercial Banks - 3.02% BBCN Bancorp, Inc * Horizon Bancorp. Oil, Gas Field Services - 1.15% RPC, Inc. Ordance & Accessories, (No Vehicles/Guided Missiles) - 0.43% National Presto Industries, Inc. Periodicals - Publishing or Publishing & Printing - 0.48% Meredith Corp. Personal Credit Institutions - 0.54% World Acceptance Corp. * Plastics, Materials, Synthetic Resins & Nonvulcan Elastomers - 1.65% Kraton Performance Polymers, Inc. * Plastics Products - 0.50% Tupperware Brands Corp. Retail - Apparel & Accessory Stores - 1.46% Body Central Corp. * Hanesbrand, Inc. * Retail - Grocery Stores - 1.78% Roundy's, Inc. See accompanying notes that are an integral part of these financial statements. DEAN FUNDS DEAN SMALL CAP VALUE FUND SCHEDULE OF INVESTMENTS - continued June 30, 2012 (Unaudited) Fair Shares COMMON STOCKS - 98.01% - continued Value Retail - Miscellaneous Retail - 1.19% Ezcorp, Inc. - Class A * $ Security Brokers, Dealers & Flotation Companies - 0.94% INTL FCStone, Inc. * Semiconductors & Related Devices - 0.96% Amkor Technology, Inc. * Services - Advertising - 1.01% Valassis Communications, Inc. * Services - Business Services - 1.44% TNS, Inc. * Services - Computer Integrated Systems Design - 4.72% CACI International, Inc. - Class A * Convergys Corp. Datalink Corp. * Services - Equipment Rental & Leasing - 1.45% TAL International Group, Inc. Services - General Medical & Surgical Hospitals - 1.16% Health Management Associates, Inc. - Class A * Services - Hospitals - 2.03% Magellan Health Services, Inc. * Services - Management Services - 1.24% ManTech International Corp. - Class A Services - Miscellaneous Health & Allied Services - 1.31% Lincare Holdings, Inc. Services - Personal Services - 1.00% Steiner Leisure Ltd. * Special Industry Machinery (No Metalworking Machinery) - 0.41% John Bean Technologies Corp. State Commercial Banks - 6.02% Bryn Mawr Bank Corp. Home Bancshares, Inc. Southside Bancshares, Inc. State Bank Financial Corp. * Wilshire Bancorp., Inc. * Steel Works, Blast Furnaces Rolling Mills (Coke Ovens) - 1.78% Commercial Metals Co. Surety Insurance - 0.54% Assured Guaranty Ltd. Water Transportation - 1.84% Rand Logistics, Inc. * Wholesale - Computer & Peripheral Equipment & Software - 3.59% Ingram Micro, Inc. * Tech Data Corp. * Wholesale - Miscellaneous Durable Goods - 2.23% Schnitzer Steel Industries, Inc. - Class A Wholesale - Miscellaneous Nondurable Goods - 1.58% Jarden Corp. * See accompanying notes that are an integral part of these financial statements. DEAN FUNDS DEAN SMALL CAP VALUE FUND SCHEDULE OF INVESTMENTS - continued June 30, 2012 (Unaudited) Fair Shares COMMON STOCKS - 98.01% - continued Value Wholesale - Petroleum & Petroleum Products (No Bulk Stations) - 1.14% Macquarie Infrastructure Company LLC $ Women's, Misses', Children's & Infants' Undergarments - 0.92% Warnaco Group, Inc./The * TOTAL COMMON STOCKS (Cost $53,295,380) REAL ESTATE INVESTMENT TRUSTS - 1.77% Hospitality Properties Trust TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $903,505) MONEY MARKET SECURITIES - 0.56% Fidelity Institutional Money Market Portfolio, 0.22% (a) TOTAL MONEY MARKET SECURITIES (Cost $306,607) TOTAL INVESTMENTS (Cost $54,505,492) - 100.34% $ Liabilities in excess of other assets - (0.34%) ) TOTAL NET ASSETS - 100.00% $ * Non-income producing securities. (a)Variable rate security;the money market rate shown represents the rate at June 30, 2012. Tax Related Unrealized appreciation Unrealized depreciation ) Net unrealized depreciation $ ) Aggregate cost of securities for income tax purposes $ See accompanying notes that are an integral part of these financial statements. DEAN FUNDS DEAN MID CAP VALUE FUND SCHEDULE OF INVESTMENTS June 30, 2012 (Unaudited) Fair Shares COMMON STOCKS - 91.65% Value Accident & Health Insurance - 3.60% Reinsurance Group Of America, Inc. $ Unum Group Auto Controls For Regulating Residential & Commercial Environment - 1.48% Ingersoll-Rand PLC Beverages - 1.54% Dr Pepper Snapple Group, Inc. Canned Fruits, Vegetable & Preserves, Jams & Jellies - 1.45% JM Smucker Co./The Chemicals & Allied Products - 1.92% FMC Corp. Crude Petroleum & Natural Gas - 4.96% Noble Energy, Inc. Pioneer Natural Resources Co. QEP Resources, Inc. Cutlery, Handtools, & General Hardware - 1.78% Snap-On, Inc. Drawing & Insulating Nonferrous Wire - 1.01% General Cable Corp. * Electronic Connectors - 1.67% Molex Inc. Fire, Marine & Casualty Insurance - 1.43% W.R. Berkley Corp. General Industrial Machinery & Equipment - 1.42% Gardner Denver, Inc. Grain Mill Products - 1.85% Ingredion, Inc. Household Appliances - 1.68% Whirlpool Corp. Insurance Agents Brokers & Services - 1.79% Willis Group Holdings PLC Investment Advice - 3.49% Ameriprise Financial, Inc. Invesco Ltd. Life Insurance - 2.07% Torchmark Corp. Men's & Boys' Furnishings, Work Clothing, & Allied Garments - 1.37% PVH Corp. Metalworking Machinery & Equipment - 1.48% SPX Corp. Miscellaneous Electrical Machinery, Equipment & Supplies- 1.51% Energizer Holdings, Inc. Miscellaneous Fabricated Metal Products - 1.46% Parker Hannifin Corp. Miscellaneous Manufacturing Industries - 1.48% International Game Technology See accompanying notes that are an integral part of these financial statements. DEAN FUNDS DEAN MID CAP VALUE FUND SCHEDULE OF INVESTMENTS - continued June 30, 2012 (Unaudited) Fair Shares COMMON STOCKS - 91.65% - continued Value Motor Vehicle Parts & Accessories - 1.20% Autoliv, Inc. $ National Commercial Banks - 3.43% KeyCorp Zions Bancorporation Natural Gas Distribution - 3.36% AGL Resources, Inc. National Fuel Gas Co. Oil & Gas Field Machinery & Equipment - 2.01% Baker Hughes, Inc. Orthopedic, Prosthetic & Surgical Appliances & Supplies - 1.57% Zimmer Holdings, Inc. Paper Mills - 1.72% MeadWestvaco Corp. Paperboard Containers & Boxes - 1.63% Greif, Inc. - Class A Petroleum Refining -1.74% Murphy Oil Corp. Personal Credit Institutions - 1.62% Discover Financial Services Plastics, Materials, Synthetic Resins & Nonvulcan Elastomers - 1.74% Albemarle Corp. Pumps & Pumping Equipment - 1.91% Flowserve Corp. Railroad, Line-Haul Operating - 1.52% CSX Corp. Retail - Auto & Home Supply Store - 1.14% Advance Auto Parts, Inc. Retail - Department Stores - 3.24% Kohl's Corp. Macy's, Inc. Retail - Eating Places - 1.88% Darden Restaurants, Inc. Retail - Miscellaneous Shopping Goods Stores - 1.53% Staples, Inc. Semiconductors & Related Devices - 1.76% Linear Technology Corp. Services - Advertising Agencies - 1.82% Interpublic Group of Companies, Inc./The Services - Hospitals - 1.55% Mednax, Inc. * Services - Management Consultant Services - 1.47% Towers Watson & Co. - Class A See accompanying notes that are an integral part of these financial statements. DEAN FUNDS DEAN MID CAP VALUE FUND SCHEDULE OF INVESTMENTS - continued June 30, 2012 (Unaudited) Fair Shares COMMON STOCKS - 91.65% - continued Value Services - Prepackaged Software - 2.29% Synopsys, Inc. * $ State Commercial Banks - 2.52% Commerce Bancshares, Inc. M&T Bank Corp. Surgical & Medical Instruments & Apparatus - 2.19% C.R. Bard, Inc. Wholesale - Electronic Parts & Equipment - 1.96% Arrow Electronics, Inc. * Wholesale - Industrial Machinery & Equipment - 1.50% MRC Global, Inc. * Wholesale - Misc. Durable Goods - 1.26% Schnitzer Steel Industries, Inc. X-Ray Apparatus & Tubes &Related Irridation Apparatus - 1.65% Hologic, Inc. * TOTAL COMMON STOCKS (Cost $9,290,873) REAL ESTATE INVESTMENT TRUSTS - 6.44% BioMed Realty Trust, Inc. Digital Realty Trust, Inc. Host Hotels & Resorts, Inc. Weingarten Realty Investors TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $584,429) MONEY MARKET SECURITIES - 1.66% Fidelity Institutional Money Market Portfolio, 0.22% (a) TOTAL MONEY MARKET SECURITIES (Cost $170,752) TOTAL INVESTMENTS (Cost $10,046,054) - 99.75% $ Other assets less liabilities - 0.25% TOTAL NET ASSETS - 100.00% $ * Non-income producing securities. (a)Variable rate security;the money market rate shown represents the rate at June 30, 2012. Tax Related Unrealized appreciation $ Unrealized depreciation ) Net unrealized appreciation $ Aggregate cost of securities for income tax purposes $ See accompanying notes that are an integral part of these financial statements. Dean Funds Related Notes to the Schedule of Investments June 30, 2012 (Unaudited) Security Transactions and Related Income - The Funds follow industry practice and record security transactions on the trade date.The first in, first out method is used for determining gains or losses for financial statements and income tax purposes.Dividend income is recorded on the ex-dividend date and interest income is recorded on an accrual basis.Discounts and premiums on securities purchased are amortized or accreted using the effective interest method. Withholding taxes on foreign dividends have been provided for in accordance with each Fund’s understanding of the applicable country’s tax rules and rates.The ability of issuers of debt securities held by the Funds to meet their obligations may be affected by economic and political developments in a specific country or region. Securities Valuation and Fair Value Measurements - Fair value is defined as the price that the Funds would receive upon selling an investment in a timely transaction to an independent buyer in the principal or most advantageous market of the investment Accounting principles generally accepted in the United States of America (“GAAP”) establishes a three-tier hierarchy to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability, including assumptions about risk, for example, the risk inherent in a particular valuation technique used to measure fair value including such a pricing model and/or the risk inherent in the inputs to the valuation technique. Inputs may be observable or unobservable.Observable inputs are inputs that reflect the assumptions market participants would use in pricing the asset or liability developed based on market data obtained from sources independent of the reporting entity. Unobservable inputs are inputs that reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability developed based on the best information available in the circumstances. Various inputs are used in determining the value of the Funds’ investments. These inputs are summarized in the three broad levels listed below. · Level 1 – quoted prices in active markets for identical securities · Level 2 – other significant observable inputs (including, but not limited to, quoted prices for an identical security in aninactivemarket,quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) · Level 3 – significant unobservable inputs (including eachFund’s own assumptions in determining fair value of investments based on the best information available) The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. Equity securities, including common stocks and real estate investment trusts, are generally valued by using market quotations, but may be valued on the basis of prices furnished by a pricing service when the Adviser or Sub-Adviser believes such prices more accurately reflect the fair value of such securities.Securities that are traded on any stock exchange are generally valued by the pricing service at the last quoted sale price.Lacking a last sale price, an exchange traded security is generally valued by the pricing service at its last bid price.Securities traded in the NASDAQ over-the-counter market are generally valued by the pricing service at the NASDAQ Official Closing Price.When using the market quotations or close prices provided by the pricing service and when the market is considered active, the security will be classified as a Level 1 security. Sometimes, an equity security owned by the Funds will be valued by the pricing service with factors other than market quotations or when the market is considered inactive. When this happens, the security will be classified as a Level 2 security. When market quotations are not readily available, when the Adviser or Sub-Adviser determines that the market quotation or the price provided by the pricing service does not accurately reflect the current fair value, or when restricted or illiquid securities are being valued, such securities are valued as determined in good faith by the Adviser or Sub-Adviser, in conformity with guidelines adopted by and subject to review by the Board. These securities will be categorized as Level 3 securities. Investments in mutual funds, including money market mutual funds, are generally priced at the ending net asset value (NAV) provided by the service agent of the funds. These securities will be categorized as Level 1 securities. Dean Funds Related Notes to the Schedule of Investments - continued June 30, 2012 (Unaudited) Fixed income securities, when valued using market quotations in an active market, will be categorized as Level 1 securities. However, they may be valued on the basis of prices furnished by a pricing service when the Adviser or Sub-Adviser believes such prices more accurately reflect the fair value of such securities. A pricing service utilizes electronic data processing techniques based on yield spreads relating to securities with similar characteristics to determine prices for normal institutional-size trading units of debt securities without regard to sale or bid prices. These securities will generally be categorized as Level 2 securities. If the Adviser or Sub-Adviser decides that a price provided by the pricing service does not accurately reflect the fair value of the securities, when prices are not readily available from a pricing service, or when restricted or illiquid securities are being valued, securities are valued at fair value as determined in good faith by the Adviser or Sub-Adviser, in conformity with guidelines adopted by and subject to review of the Board. These securities will be categorized as Level 3 securities. Short-term investments in fixed income securities, with maturities of less than 60 days when acquired, or which subsequently are within 60 days of maturity, are valued by using the amortized cost method of valuation, which the Board has determined will represent fair value. These securities will be classified as Level 2 securities. In accordance with the Trust’s good faith pricing guidelines, the Adviser or Sub-Adviser is required to consider all appropriate factors relevant to the value of securities for which it has determined other pricing sources are not available or reliable as described above. No single standard exists for determining fair value because fair value depends upon the circumstances of each individual case. As a general principle, the current fair value of an issue of securities being valued by the Adviser or Sub-Adviser would appear to be the amount which the owner might reasonably expect to receive for them upon their current sale. Methods which are in accordance with this principle may, for example, be based on (i) a multiple of earnings; (ii) a discount from market of a similar freely traded security (including a derivative security or a basket of securities traded on other markets, exchanges or among dealers); or (iii) yield to maturity with respect to debt issues, or a combination of these and other methods. Good faith pricing is permitted if, in the Adviser or Sub-Adviser’s opinion, the validity of market quotations appears to be questionable based on factors such as evidence of a thin market in the security based on a small number of quotations, a significant event occurs after the close of a market but before a Fund’s NAV calculation that may affect a security’s value, or the Adviser or Sub-Adviser is aware of any other data that calls into question the reliability of market quotations.Good faith pricing may also be used in instances when the bonds the Funds invest in may default or otherwise cease to have market quotations readily available. The following is a summary of the inputs used at June 30, 2012 in valuing the Small Cap Fund’s investments: Valuation Inputs Assets Level 1 - Quoted Prices in Active Markets Level 2 - Other Significant Observable Inputs Level 3 - Significant Unobservable Inputs Total Common Stocks* $ $
